Citation Nr: 9908801	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-44 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right shoulder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1994 rating decision of the Regional Office (RO) 
which confirmed and continued the 30 percent evaluation which 
has been assigned for the veteran's right shoulder 
disability.  When this case was previously before the Board 
in July 1997, it was remanded for additional development of 
the evidence.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's right shoulder disability is manifested by 
complaints of pain, with objective findings of essentially 
full range of motion, without loss of strength or atrophy.

3. The right shoulder is not productive of more than 
moderately severe impairment.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of a gunshot 
wound of the right shoulder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.71a, 
4.72, Diagnostic Code 5301 as in effect prior to July 3, 
1997), as amended by 38 C.F.R. §§ 4.55, 4.56, 4.71a, 
Diagnostic Code 5301 (effective on July 3, 1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected right 
shoulder disability that are within the competence of a lay 
party to report are sufficient to conclude that his claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran sustained a 
penetrating shell fragment missile wound of the right 
shoulder in October 1952.  There was no major artery or nerve 
involvement.  He underwent debridement and secondary closure 
of the wound of the right shoulder.  The diagnoses were shell 
fragment wound of the right shoulder and compound comminuted 
fracture of the superior and inferior fossae of the right 
scapula.  On the separation examination in June 1953, the 
examiner noted partial loss of the right suprascapula muscle.  
It was indicated that the veteran had limited abduction.  He 
was referred for an orthopedic evaluation and it was noted in 
July 1953 that the veteran complained that his shoulder was 
painful in inclement weather.  An examination revealed a 
well-healed scar of the right scapula, which was slightly 
tender.  Range of motion of the right shoulder was normal.  
There was muscle loss and scarring over the scapula.  A 
neurological evaluation was OK.  The veteran was cleared for 
discharge. 

The veteran was hospitalized by the Department of Veterans 
Affairs (VA) for unrelated complaints in July 1953.  He 
reported residual ache and stiffness in the right shoulder.  

A VA surgical examination was conducted in November 1953.  An 
examination revealed that there was no difference in the 
level at which the veteran held his right and left shoulders.  
There was no evidence of any disability on inspection at the 
anterior aspect.  There was no atrophy of the padding 
shoulder muscles.  The veteran was able to put his arms 
directly forward, lateralward, and over his head without 
disability.  There was no crepitation.  There was no 
limitation of rotation of the right shoulder as compared to 
the left.   There was no appreciable loss of muscle and no 
weakness of external rotation and abduction of the shoulder.  
There was no winging of the scapula on the right as compared 
with the left.  There was no evidence of weakness of any of 
the padding shoulder muscles on the right.  It was indicated 
that the right hand was the dominant extremity.  The 
diagnosis was cicatrix of the right scapula from shrapnel 
fragment producing fracture of the superior fossa of the 
scapula, well-healed, in good position, minimal.  The 
examiner commented that the veteran had no limitation of 
motion of the shoulder and no loss of muscle tissue or 
atrophy of the padding shoulder muscles.    

By rating decision dated in December 1953, the RO granted 
service connection for residuals of a gunshot wound of the 
right shoulder and assigned a 10 percent evaluation, 
effective July 1953.  

The veteran was afforded an orthopedic examination by the VA 
in August 1969.  An examination revealed full range of motion 
of the right shoulder in all modalities.  There was no 
periarticular thickening or crepitus.  There did not appear 
to be any significant loss of muscle tissue.  The diagnosis 
was residuals of a gunshot wound of the right scapula without 
functional loss, moderately symptomatic.   

In a rating decision dated in December 1969, the RO concluded 
that there was clear and unmistakable error in the December 
1953 rating action which assigned a 10 percent evaluation for 
the veteran's right shoulder disorder.  It was concluded that 
in light of the extent of the damage and the involvement of 
four muscle groups, it was felt that the proper assignment 
for evaluation purposes would be moderately severe wound to 
Muscle Group I.  Accordingly, a 30 percent evaluation was 
assigned pursuant to the provisions of Diagnostic Code 5301 
for residuals of a gunshot wound of the right shoulder.  This 
rating was effective July 1953 and has remained in effect 
since then.  It is protected under the provisions of 
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951 (1998).  

VA outpatient treatment records show that the veteran was 
seen in December 1993 for complaints of increasing pain in 
the right shoulder posteriorly on activity.  It was noted 
that he had been placed on Motrin with some relief.  An 
examination revealed that the right shoulder moved well.  
Reflexes were good. 

A VA examination of the muscles was conducted in June 1996.  
The veteran reported weakness in the right arm.  He 
complained of right shoulder pain which increased with cold, 
damp weather.  He stated that he had transferred many 
functions to his left hand because of the shoulder injury.  
He stated that he took Ibuprofen three times a day for 
shoulder pain.  An examination revealed a half-moon-shaped 
scar with tissue damage beginning on the right side of the 
back, approximately midline, which went over the right 
infraspinatus and supraspinatus muscle, and the right 
trapezius.   It was indicated that there was tissue loss to 
the skin, tissue and some also on the right side at the site 
of the injury.  The scar was non-tender and non-sensitive.  
No keloids were apparent.  There was no damage to the 
tendons, bones, joints or nerves.  There was normal strength 
in both the left and right trapezius, biceps, deltoids, 
against gravity and resistance.  There was a slight winging 
of the right scapula, when the arms were pushing against 
resistance.  The veteran was able to move the right arm and 
shoulder freely, without evidence or report of pain.  There 
was no muscle herniation.  The diagnoses were right posterior 
shoulder injury, with scarring and tissue damage; and status 
post shrapnel wound with subjective complaints of right 
shoulder and arm pain.  The examiner indicated that the right 
shoulder maintained full range of motion and strength.   

The veteran was afforded an orthopedic examination by the VA 
in June 1996.  It was noted that the veteran was able to 
easily remove his shirt.  There was no crepitus of the right 
shoulder joint.  No swelling or tenderness to palpation was 
noted at the sternoclavicular joint, the acromioclavicular 
joint, the head of the humerus or the shoulder joint.  Aside 
from the skin and muscle injuries, there did not appear to be 
any bony deformity.  Right shoulder joint flexion was to 180 
degrees; extension was to 60 degrees, internal rotation was 
to 90 degrees; external rotation was to 60 degrees; abduction 
was to 180 degrees, including scapula movement, and adduction 
was to 50 degrees.  It was indicated that an X-ray study of 
the right shoulder showed a mild degree of degenerative 
osteoarthritis of the right acromioclavicular joint.  The 
diagnosis was history of right shoulder injury, with no gross 
bony deformities or limitations.  

A VA examination of the joints was conducted in October 1997.  
The veteran complained of generalized pain in the right 
shoulder anteriorly and posteriorly radiating down the entire 
extremity.  An examination revealed that there was a well-
healed surgical scar on the posterior shoulder, measuring 17 
centimeters in length.  The incision was slightly irregular 
and slightly depressed.  There was no associated muscle 
wasting.  There was no evidence of atrophy, posteriorly, 
anteriorly or of the extremity.  The muscles were intact.  
Forward flexion was to 180 degrees; hyperextension was to 40 
degrees; abduction was to 180 degrees; abduction was to 50 
degrees; internal rotation was to 90 degrees; and external 
rotation was to 90 degrees.  There was no evidence of pain 
with range of motion skills.  There was 5+ strength 
proximally and distally.  The veteran stated that he took 
Ibuprofen for pain and had done so for several years.  An X-
ray study of the right shoulder in September 1997 showed a 
mild degree of degenerative osteoarthritis.  The diagnosis 
was history of shrapnel wound with surgical intervention in 
1951 with resultant mild to degenerative changes of the right 
shoulder.  

VA outpatient treatment records show that the veteran 
complained of right shoulder pain in December 1997.  The 
assessments were chronic right shoulder pain, degenerative 
joint disease and probable calcific tendonitis.  In June 
1998, he reported chronic right shoulder pain.  It was noted 
that it was not yet severe enough for a steroid injection.  
When seen in September 1998, he reported that his shoulder 
pain was about the same. The assessment was chronic right 
shoulder pain.



Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation is assignable for a severe injury to 
the dominant extremity of Muscle Group I.  Function:  Upward 
rotation of scapula; elevation of arm above shoulder level.  
Extrinsic muscles of shoulder girdle:  (1) Trapezius; (2) 
levator scapulae; (3) serratus magnus.  When moderately 
severe, a 30 percent evaluation may be assigned.  Diagnostic 
Code 5301.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (1998).

The veteran's residuals of a gunshot wound to the right 
shoulder are currently evaluated as moderately severe under 
38 C.F.R. Part 4, Diagnostic Code 5301.  During the pendency 
of this appeal, the VA issued new regulations for evaluating 
disability due to muscle injuries. 62 Fed.Reg. 30235-30240 
(1997).  They were effective July 3, 1997.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  Entitlement to a rating of severe 
grade, generally, is established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage. However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 (as 
in effect prior to July 3, 1997).

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1997).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms such as loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement 
and evidence of unemployability because of inability to keep 
up work requirements should be considered.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on 
palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of marked or 
moderately severe loss. 38 C.F.R. § 4.56(c).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
palpation shows moderate or extensive loss of deep fasciae or 
muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R.     § 4.56(d).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R.        
§§ 4.55 and 4.72 were removed altogether.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following:  
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

The most recent statement of the case, dated in December 
1998, reflects that the new rating criteria were applied to 
the claim.  The statement of the case had considered the 
criteria which were formerly in effect.  Accordingly, the 
Board has determined that the veteran would not be prejudiced 
if the Board proceeded with appellate consideration of the 
claim presented.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed.Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

Having reviewed the history and present condition of the 
veteran's right shoulder disability under both the old and 
new rating criteria, the Board is unable to find a basis for 
an increased evaluation.  The initial wound was described as 
penetrating.

The record shows that the veteran has been examined by the VA 
on several occasions over the last few years.  He has 
consistently reported pain and weakness of the right 
shoulder.  The clinical findings, however, do not support his 
claim.  In this regard, the Board notes that on and 
examinations in June 1996 and October 1997, it was 
specifically indicated that the veteran did not experience 
pain on motion.  There was no indication of loss of strength 
or atrophy of the shoulder.  The examinations have not 
revealed any bony abnormality.  

As noted above, in order to assign a higher rating, the 
evidence must show that the residuals of the injury are 
severe.  As previously stated, a severe injury to the right 
shoulder requires ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. In 
addition, palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area and tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side must indicate 
severe impairment of function.  Therefore, in light of the 
above, based on the lack of objective findings of a severe 
muscle injury in the right upper extremity, the Board has 
determined that an increased evaluation is not warranted.  
The evidence in support of the veteran's claim consists 
exclusively of his statements regarding the severity of his 
disability.  In contrast, the medical findings on examination 
clearly demonstrate that the injury to Muscle Group I is not 
more than moderately severe.  Accordingly, the weight of the 
evidence is against the claim for an increased rating for 
residuals of a gunshot wound of the right shoulder.

The Board further notes that in light of the above medical 
evidence, Diagnostic Codes 7803 and 7804 (1998) are not for 
application.  As previously stated, the scars have been 
described as non-tender, non-sensitive and slightly 
depressed.  Accordingly, since there is no indication of poor 
scar nourishment or of repeated ulceration, and there is also 
no indication of a superficial scar that is tender and 
painful on objective demonstration, Diagnostic Codes 7803 and 
7804 are not for application.


ORDER

An increased rating for residuals of a gunshot wound of the 
right shoulder is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


